Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 10’/12/2022.  
Claims 1-20 are currently pending.
The IDS statements filed 11/12/2020 and 05/27/2022 have been considered.  Initialed copies accompany this action.
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 10/12/2022 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
Claim 1 recites in its preamble a “method for preparing an alkenylphenone corrosion inhibiting composition”.  Upon careful consideration of the claim, the characterization that the composition is a “corrosion inhibiting” composition merely constitutes an intended use/purpose of the composition and is afforded little patentable weight.  Read in context of the claim, the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention, e.g., provision and reaction of an arylacetone “to form an alkenylphenone composition” (where “an alkenylphenone composition” is itself interpreted as forming an alkenylphenone compound and/or composition comprising an alkenylphenone compound), and the preamble is merely the purpose or intended use of the invention/alkenylphenone composition.  See MPEP 2111.02, II. 
Claim 6 recites “wherein 1 equivalent of the arylacetone is reacted with 2 equivalents of formaldehyde”.  The terms “equivalent”/”equivalents” are broadly construed as meaning a relative portion or ratio of 1 part arylacetone to 2 parts formaldehyde under any quantifiable, relative basis, e.g., equivalents/parts by mass, equivalents/parts by moles, etc.  It is also noted that the claim does not necessarily require the components are present in a 1:2 ratio but rather that the reacting step itself comprises the reaction of 1 equivalent of arylacetone with 2 equivalents of formaldehyde, i.e., two equivalents of formaldehyde are reacted for every equivalent of arylacetone reacted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the arylacetone is reacted with formaldehyde in the presence of a “strong base catalyst”.  The term “strong” in “strong base catalyst” is a relative limitation that renders the claim indefinite.  The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While it is clear the claim requires a “base catalyst”, it is unclear what structure and/or function is required in the claim that would distinguish any “base catalyst” from a “strong base catalyst”.  Claims 2-6, 8, and 9 are also rejected for their dependency on claim 1.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented.  For purposes of claim interpretation, any compound functioning as a base/basic catalyst will read on the claimed strong base catalyst.  
	Claim 7 is not rejected under 112(b) for the above reasons because the claim further defines the strong base catalyst to comprise sodium hydroxide, which sufficiently clarifies and ascertains the scope/standard of the “strong base catalyst”.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heeringa et al. ("On the reaction of acetophenone with formaldehyde," Recueil des Travaux Chimiques des Pays-Bas, Vol. 76, Iss. 3, 1957, pp 213-220).
	As to claims 1 and 3, Heeringa et al. teach a method for preparing an alkenylphenone composition comprising providing an arylacetone having the structure represented by Formula I where R1 is an unsubstituted aryl group having 6 carbon atoms, i.e., a phenyl group, and reacting the arylacetone with formaldehyde in the presence of a base catalyst to form an alkenylphenone composition (a mixture of methanol, acetophenone, paraformaldehyde, and potassium carbonate is reacted to obtain 1-methoxy-2-benzoylpropene-2, see Experimental part on pages 218-219; see also pages 214-215; acetophenone reads on the claimed arylacetone and formula, paraformaldehyde reads on the claimed formaldehyde, potassium carbonate reads on the claimed base catalyst, and 1-methoxy-2-benzoylpropene-2, i.e., 2(methoxymethyl)-1-phenylprop-2-en-1-one, reads on the claimed alkenylphenone; note, the reference teach the potassium carbonate also comprises potassium hydroxide, footnote 5 on page 214).
	As to claims 4 and 5, Heeringa et al. teach the reacting is performed in the presence of an alkyl alcohol/methanol, as described above. 
	As to claim 6, although Heeringa et al. fail to explicitly teach the method contains 1 equivalent of the arylacetone is reacted with 2 equivalents of formaldehyde, the claimed limitation is presumed inherent of Heeringa et al.’s method and disclosure.  Like the claimed method, Heeringa et al. teach formation of an alkenylphenone, e.g., 1-methoxy-2-benzoylpropene-2 aka 2(methoxymethyl)-1-phenylprop-2-en-1-one, by reacting a mixture of an arylacetone (acetophenone), formaldehyde, and a base catalyst (potassium carbonate) in the presence of methanol, as described above, and there is evidence of record the reaction mechanism/scheme of forming an alkenylphenone by reaction of an arylacetone (an acetophenone) and formaldehyde inherently contains the reaction of 1 molar equivalent of the arylacetone with 2 molar equivalents of formaldehyde (see the Prior Art Cited But Not Applied section, below).  See MPEP 2112.
	As to claim 8, Heeringa et al. teach the method further comprises forming an intermediate having a structure represented by Formula II (see the mechanism/formulae on the bottom half of page 217).
As to claim 9, although Heeringa et al. fail to explicitly teach the method further comprises forming an intermediate having a structure represented by Formula III, i.e., Formula II where each R2 is hydrogen, the claimed formation of the recited intermediate is presumed inherent of Heeringa et al.’s method and disclosure.  Like the claimed method, Heeringa et al. teach formation of an alkenylphenone, e.g., 1-methoxy-2-benzoylpropene-2 aka 2(methoxymethyl)-1-phenylprop-2-en-1-one, by reacting a mixture of an arylacetone (acetophenone), formaldehyde, and a base catalyst (potassium carbonate) in the presence of methanol, as described above.  See MPEP 2112.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heeringa et al. ("On the reaction of acetophenone with formaldehyde," Recueil des Travaux Chimiques des Pays-Bas, Vol. 76, Iss. 3, 1957, pp 213-220).
The disclosure of Heeringa et al. is relied upon as set forth above.
Heeringa et al. teach a method of preparing an alkenylphenone composition comprising potassium carbonate and potassium hydroxide as a base catalyst, as described above. 
	Upon review and consideration of the claimed method and Heeringa et al.’s method, a person of ordinary skill in the organic chemistry arts would recognize the claimed invention’s and prior art’s mechanisms/methods constitute what is known in the art as an aldol condensation, a reaction in which two carbonyl moieties (of aldehydes and/or ketones) react to form a beta-hydroxyaldehyde or beta-hydroxyketone (an aldol reaction) followed by a dehydration to give a conjugated enone.
	Although Heeringa et al. fail to teach the base catalyst comprises sodium hydroxide, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to substitute and/or provide sodium hydroxide in place of or alongside the potassium carbonate/potassium hydroxide as the base catalyst of the aldol condensation reaction in order to sufficiently obtain the reference’s alkenylphenone, e.g., 1-methoxy-2-benzoylpropene-2 aka 2(methoxymethyl)-1-phenylprop-2-en-1-one, with a reasonable expectation of success because the compounds are well-known in the art as art recognized equivalent base catalysts for the purpose of catalyzing aldol condensation reactions. 

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Frenier et al. (US 5,013,483).
	As to claims 1-3, Frenier et al. teach a method for preparing an alkenylphenone composition comprising providing an arylacetone having the structure represented by Formula I where R1 is a substituted or unsubstituted aryl group having 6 carbon atoms, i.e., a substituted or unsubstituted phenyl group, and reacting the arylacetone with formaldehyde in the presence of a base catalyst to form an alkenylphenone composition (see the method in Examples 1-2 and the scheme at col. 5-6, the precursor(s) at the same examples/col. 5-6 and claims 1 & 2 and the teaching the aryl group of the precursor/final product may be unsubstituted or inertly substituted at the abstract and col. 2, and the final product(s) at the abstract, col. 2, and the above examples; the totality of the reference’s teachings constitute forming an alkenylphenone comprising providing a substituted/unsubstituted arylacetone of the Formula I where R1 is an aryl group of 6 to 10 carbon atoms or a substituted/unsubstituted phenyl group and reacting the arylacetone with formaldehyde in the presence of potassium carbonate as a base catalyst and methanol).  The exemplary substituents at col. 2 lines 15-19 correspond to at least the claimed substituent species of claim 2 and substituted/unsubstituted R1 group species of claim 3. 
	As to claims 4 and 5, Frenier et al. teach reacting the arylacetone with formaldehyde is performed in the presence of an alkyl alcohol/methanol, as described above.
	As to claim 6, Frenier et al. teach 1 equivalent of the arylacetone is reacted with 2 equivalents of formaldehyde (see the scheme at col. 6).
	As to claims 8 and 9, Frenier et al. teach the method comprises forming intermediate(s) of the structure(s) of Formula II and III (see the scheme at col. 6).  In any event, the claimed formation of the recited intermediates are presumed inherent of Frenier et al.’s method and disclosure.  Like the claimed method, Frenier et al. teach formation of an alkenylphenone by reacting a mixture of arylacetone (an acetophenone), formaldehyde, and potassium carbonate base catalyst in the presence of methanol, as described above.  See MPEP 2112.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frenier et al. (US 5,013,483).
The disclosure of Frenier et al. is relied upon as set forth above.
Frenier et al. teach a method of preparing an alkenylphenone composition comprising potassium carbonate and potassium hydroxide as a base catalyst, as described above. 
	Upon review and consideration of the claimed method and Frenier et al.’s method, a person of ordinary skill in the organic chemistry arts would recognize the claimed invention’s and prior art’s mechanisms/methods constitute what is known in the art as an aldol condensation, a reaction in which two carbonyl moieties (of aldehydes and/or ketones) react to form a beta-hydroxyaldehyde or beta-hydroxyketone (an aldol reaction) followed by a dehydration to give a conjugated enone.
	Although Frenier et al. fail to teach the base catalyst comprises sodium hydroxide, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to substitute and/or provide sodium hydroxide in place of or alongside the potassium carbonate/potassium hydroxide as the base catalyst of the aldol condensation reaction in order to sufficiently obtain the reference’s alkenylphenone with a reasonable expectation of success because the compounds are well-known in the art as art recognized equivalent base catalysts for the purpose of catalyzing aldol condensation reactions. 

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cravotto et al. (“The aldol reaction under high-intensity ultrasound: a novel approach to an old reaction,” Eur. J. Org. Chem., 2003, pp 4438-4444).
As to claims 1-3, Cravotto et al. teach a method for preparing an alkenylphenone composition comprising providing an arylacetone having the structure represented by Formula I where R1 is a substituted or unsubstituted aryl group having 6 carbon atoms, i.e., a substituted or unsubstituted phenyl group, and reacting the arylacetone with formaldehyde in the presence of a base catalyst to form an alkenylphenone composition (see Scheme 2 and Table 4 on page 4440, the corresponding discussion thereof bridging pages 4439-4440, and the procedure on page 4441; the acetophenone(s) read on the claimed arylacetone, sodium hydroxide reads on the claimed base catalyst, and the scheme clearly shows formaldehyde is a reactant and an alkenylphenone is ultimately formed).  The exemplary substituents at Table 4 correspond to at least the claimed alkoxide group substituent and methoxyphenyl group R1 group.
As to claims 4 and 5, Cravotto et al. teach reacting the arylacetone with formaldehyde is performed in the presence of an alkyl alcohol/methanol (MeOH is present as an eluent, see the procedure on page 4441).
As to claim 6, although Cravotto et al. fail to explicitly teach the method contains 1 equivalent of the arylacetone is reacted with 2 equivalents of formaldehyde, the claimed limitation is presumed inherent of Cravotto et al.’s method and disclosure.  Like the claimed method, Cravotto et al. teach formation of an alkenylphenone by reacting a mixture of arylacetone (an acetophenone), formaldehyde, and sodium hydroxide catalyst in the presence of methanol, as described above, and there is evidence of record the reaction mechanism/scheme of forming an alkenylphenone by reaction of an arylacetone (an acetophenone) and formaldehyde inherently contains the reaction of 1 molar equivalent of the arylacetone with 2 molar equivalents of formaldehyde (see the Prior Art Cited But Not Applied section, below).  See MPEP 2112.
As to claim 7, Cravotto et al. teach the base catalyst comprises sodium hydroxide, as described above. 
As to claims 8 and 9, Cravotto et al. teach the method comprises forming intermediate(s) of the structure(s) of Formula II and III (see Scheme 2).  In any event, the claimed formation of the recited intermediates are presumed inherent of Cravotto et al.’s method and disclosure.  Like the claimed method, Cravotto et al. teach formation of an alkenylphenone by reacting a mixture of arylacetone (an acetophenone), formaldehyde, and sodium hydroxide catalyst in the presence of methanol, as described above.  See MPEP 2112.

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cravotto et al. (“The aldol reaction under high-intensity ultrasound: a novel approach to an old reaction,” Eur. J. Org. Chem., 2003, pp 4438-4444).
The disclosure of Cravotto et al. is relied upon as set forth above. 
Cravotto et al. teach the reacting of the arylacetone (acetophenone) is performed in an excess of formaldehyde (pages 4440 and 4441).  Specifically, it is exemplified there are 50 equivalents of formaldehyde per one equivalent of acetophenone.
If in the event the claimed limitation means 1 equivalent of arylacetone is present during the reaction with 2 equivalents of formaldehyde, although Cravotto et al. fail to teach 1 equivalent of arylacetone/acetophenone is reacted in the presence 2 equivalents of formaldehyde, nevertheless at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed 2:1 equivalents/excess of formaldehyde to arylacetone from the teachings of Cravotto et al. because Cravotto et al. teach the reaction should be performed with an excess of formaldehyde relative to arylacetone/acetophenone and it would be within the purview of a person of ordinary skill in the art to tailor and vary the relative excess of formaldehyde in order to obtain the alkenylphenone/product(s) in view of balancing the reaction speed, yield, and/or material costs, etc. of the reaction with a reasonable expectation of success. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure and/or the above ground(s) of rejection: 
Some of the 103 rejections set forth above contain the rationale sodium hydroxide and potassium carbonate are well-known in the art as art recognized equivalent base catalysts for the purpose of catalyzing aldol condensation reactions.  The following prior art references constitute documentary evidence that support such a common knowledge finding/rationale.  Inoue et al. (US 4,524,017) is a cited reference of interest that teach potassium carbonate and sodium hydroxide are suitable and known basic catalysts for aldol condensations (col. 7 line 55 to col. 8 line 12).  See also Shiokawa et al. (US 2005/0192446) at para. 0017.  See also Kawai et al. (US 2012/0296011) at para. 0043.  
Frenier et al. (US 5,013,483) further teaches, that while the method may contain a 1:1 molar ratio of acetophenone and formaldehyde, the reaction mechanism/scheme of forming an alkenylphenone by reaction of an arylacetone (an acetophenone) and formaldehyde inherently contains the reaction of 1 molar equivalent of the arylacetone with 2 equivalents of formaldehyde (see the scheme at col. 6).
Walker et al. is a cited reference of interest that teach a method of providing a corrosion inhibiting composition comprising a condensation reaction product prepared by a plurality of constituents under basic conditions combined with a bismuth and/or antimony metal compound (abstract and col. 2 lines 44-57).  Walker et al. teach the reaction product is prepared by reacting (a) a carbonyl-containing compound, e.g., acetophenone and others, (b) an aldehyde-containing compound, e.g., formaldehyde and others, and (c) one or more fatty compounds or alkyl nitrogen heterocyclic compounds under basic conditions, e.g., sodium hydroxide, potassium hydroxide, and sodium and potassium carbonate (col. 3 line 16 to col. 4 line 59).  Although embodiments of Walker et al. under a picking-and-choosing rationale comprise reaction of an arylacetone, e.g., acetophenone, with formaldehyde under basic conditions with other components, Walker et al. fail to fairly articulate or provide any reasonable suggestion the formed condensation product comprises an alkenylphenone compound/composition as claimed to read on the claims under an anticipation or an obviousness rationale. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 26, 2022